ACCEPTED
                                                                                               FILE COPY    01-14-00845-CV
                                                                                                 FIRST COURT OF APPEALS
SHERRY RADACK                                                                       CHRISTOPHER A. PRINE HOUSTON, TEXAS
                                                                                                       5/14/2015 8:33:10 AM
 CHIEF JUSTICE                                                                      CLERK OF THE COURTCHRISTOPHER PRINE
                                                                                                                     CLERK
TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                       Court of Appeals                            PHONE: 713-274-2700
                                                                                   FAX:FILED
                                                                                           713-755-8131
                                                                                              IN
HARVEY BROWN
REBECA HUDDLE
                                        First District                         1st COURT OF APPEALS
                                                                                    www.1stcoa.courts.state.tx.us
                                                                                   HOUSTON,      TEXAS
RUSSELL LLOYD                           301 Fannin Street                      5/14/2015 8:33:10 AM
 JUSTICES
                                    Houston, Texas 77002-2066                  CHRISTOPHER A. PRINE
                                                                                       Clerk
                                                May 7, 2015

  David Lancaster
  P.O. Box 722
  Gray, LA 70359
  * DELIVERED VIA E-MAIL *

    RE:      Court of Appeals Number: 01-14-00845-CV              Trial Court Case Number: 2013-
             05066


    Style: David Lancaster v. Barbara Lancaster

             We are forwarding the following via USPS Certified Mail (# 7000 1530 0003 7020
    3201):

             Clerk’s Record filed November 6, 2014

             Supplemental Clerk’s Record filed December 23, 2014

             Supplemental Clerk’s Record filed January 20, 2015

             Reporter’s Record filed November 26, 2014



             Please sign the attached copy and return to show receipt.

                                                          Sincerely,




                                                          Christopher A. Prine, Clerk of the Court

                                                          By Michelle Gentile, Chief Deputy Clerk



             cc:   Mary K. Quinn (DELIVERED VIA E-MAIL)
/s/ David   Lancaster   May 13, 2015